Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments file 2/18/2021 are persuasive to overcome the previous rejections and to place the application in condition for allowance. 
The closest prior art of record is to Zinger et al. (US Patent No. 6,565,539), Tarinelli (US Pre-Grant Publication 2007/0225645), Fukunaga et al. (US Patent No. 5,582,596), Janssen et al. (US Pre-Grant Publication 2008/0144426), Borden et al. (US Pre-Grant Publication 2003/0136859), Muller (US D791,275), and Nayak et al. (US 7,699,803).
Zinger, Tarinelli, and Fukunaga, alone or in combination fail to reasonably teach the newly presented limitations.
Janssen teaches a lock mechanism on the plunger of a multi-component spraying apparatus (See Fig. 1b) but fails to teach pressure regulators (as in claim 1) or the configuration of component containing cartridges (as in claim 37).
Borden teaches a device for spraying a two-component mixture comprising an aerosol pressure regulator, and a pneumatic pressure regulator, but fails to teach that the gas source is connected to the pneumatic device through both regulators. Borden further fails to teach a device having three reservoirs.
Muller teaches a syringe-like device having 3 reservoirs, but fails to teach any application in multi-component mixing or spraying.
Muller teaches a device for spraying a multi-component mixture for therapeutic purposes. Muller further teaches that the reservoirs (16 and 18) are refillable by further reservoirs (52 and 54) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781